*905ORDER
PER CURIAM.
Gregory S. Hansen (Husband) appeals from the trial court’s judgment and decree (judgment) dissolving his marriage to Marcia V. Hansen (Wife). Husband alleges the trial court erred in its award of maintenance, allocation of debt, and award of attorney’s fees on appeal.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. The judgment is supported by competent and substantial evidence and is not against the weight of the evidence. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).